DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered. 
3. 	Claims 1-43 are currently pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).


5.	Claims 1-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-19 are directed to a method (i.e., process), claims 20-36 are directed to a system (i.e., machine), and claims 37-43 are directed to a tangible, non-transitory computer-readable medium (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “obtaining, …, a plurality of orders for trades of one or more financial instruments …, determining information indicative of at least one of the orders … based on a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid  or a protected national best offer of the financial instrument for the trade; wherein the orders comprise retail orders and retail improvement orders, and wherein the amount of the price improvement is a difference between an excused price of the trade for the financial instrument and a highest offer price or a lowest asking price; verifying orders received … comprising a trading level table and a plurality of order rules, … submit the orders and order rules describing eligibility of an order for fulfillment; preventing, …, any of the retail orders from interacting…, with any of the retail price improvement orders based on the retail price improvement orders being with a minimum value of the protected national best offer; fulfilling,…, the at least one order when the amount of price improvement is more aggressive than a specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer of the financial instrument; and controlling a transmission of information associated with fulfillment of the at least one order to a consolidated data stream at a particular interval of time….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely exchanging order fulfillment in a financial exchange market. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “obtain, …, a plurality of orders for trades of one or more financial instruments …, determine information indicative of at least one of the orders … based on a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid  or a protected national best offer of the financial instrument for the trade; wherein the orders comprise retail orders and retail improvement orders, and wherein the amount of the price improvement is a difference between an excused price of the trade for the financial instrument and a highest offer price or a lowest asking price; verify orders received … comprising a trading level table and a plurality of order rules, … submit the orders and order rules describing eligibility of an order for fulfillment; fulfill,…, the at least one order when the amount of price improvement is more aggressive than a specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer of the financial instrument; control a transmission of information associated with fulfillment of the at least one order to a consolidated data stream at a particular interval of time…; prevent, …, any of the retail orders from interacting…, with any of the retail price improvement orders based on the retail price improvement orders being with a minimum value of the protected national best offer.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely exchanging order fulfillment in a financial exchange market. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 37:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 37 recites the at least following limitations of “obtaining, …, a plurality of orders for trades of one or more financial instruments …, determining information indicative of at least one of the orders … based on a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid  or a protected national best offer of the financial instrument for the trade; wherein the orders comprise retail orders and retail improvement orders, and wherein the amount of the price improvement is a difference between an excused price of the trade for the financial instrument and a highest offer price or a lowest asking price; verifying orders received … comprising a trading level table and a plurality of order rules, … submit the orders and order rules describing eligibility of an order for fulfillment; preventing, …, any of the retail orders from interacting…, with any of the retail price improvement orders based on the retail price improvement orders being with a minimum value of the protected national best offer; fulfilling,…, the at least one order when the amount of price improvement is more aggressive than a specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer of the financial instrument; and controlling a transmission of information associated with fulfillment of the at least one order to a consolidated data stream at a particular interval of time….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely exchanging order fulfillment in a financial exchange market. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 37 further to the abstract idea includes additional elements of “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-19, 21-36, and 38-43 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 21: Dependent claims 2 and 21 add additional limitations of “wherein the at least one order comprises a buy order having an interest value that is greater than the protected national best offer.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 22: Dependent claims 3 and 22 add additional limitations of “wherein the at least one order comprises a sell order having an interest value that is less than the protected national best bid.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 23, and 38: Dependent claims 4, 23, and 38 add additional limitations of “further comprising receiving a plurality of the orders from at least one participant computing device for a participant classified in at least two participant trading levels.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 24, and 39: Dependent claims 5, 24, and 39 add additional limitations of “further comprising rejecting the at least one order when the amount of price improvement of the at least one order is less aggressive than the specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer, the specified value of aggressiveness for each of the at least two participant trading levels being different from one another.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 25, and 40: Dependent claims 6, 25, and 40 add additional limitations of “wherein the participant trading levels comprise a member trading level and a non-member trading level.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7, 26, and 41: Dependent claims 7, 26, and 41 add additional limitations of “wherein the member trading level has a first amount of price improvement that is less than a second amount of price improvement of the non-member trading level.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 27: Dependent claims 8 and 27 add additional limitations of “further comprising accepting orders from participant computing devices for participants classified at a specified participant trading level.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 9, 28, and 42: Dependent claims 9, 28, and 42 add additional limitations of “further comprising rejecting the at least one order when the amount of price improvement of the at least one order is less aggressive than the specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 10 and 29: Dependent claims 10 and 29 add additional limitations of “wherein a participant is charged a fee for placing a price improvement order against a non-price improvement order and is provided with a monetary credit for placing the non-price improvement order against the price improvement order.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 11 and 30: Dependent claims 5, 24, and 39 add additional limitations of “further comprising publishing a liquidity identifier identifying a symbol and a buy or sell side of the at least one order.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 12: Dependent claim 12 add additional limitations of “wherein the at least one order is not open for public inspection unless the at least one order is consummated with a contra-side interest.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 13: Dependent claim 13 add additional limitations of “further comprising allowing a retail order to interact with orders other than the at least one order.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 14 and 31: Dependent claims 14 and 31 add additional limitations of “further comprising inhibiting a retail order from interacting with orders other than the at least one order.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 15, 32, and 43: Dependent claims 15, 32, and 43 add additional limitations of “further comprising receiving the plurality of electronic communications in the message format associated with the message protocol, wherein the message protocol comprises at least one of Financial Information Exchange protocol (FIX) protocol and Binary Order Entry (BOE) protocol.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 16 and 33: Dependent claims 16 and 33 add additional limitations of “further comprising: determining, by the at least one processor, values assigned to the plurality of tags of the at least one order; and based on the values of the plurality of tags, fulfilling the at least one order when the amount of the price improvement is more aggressive than the specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer of the financial instrument.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 17 and 34: Dependent claims 17 and 34 add additional limitations of “wherein the at least one order comprises a tag identifying the at least one order as a price improvement order type.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 18 and 35: Dependent claims 18 and 35 add additional limitations of “wherein the at least one order identifies a ceiling price above which the trade should not be executed or a floor price below which the trade should not be executed, and the method comprises fulfilling the at least one order when the amount of the price improvement is more aggressive than the specified value of aggressiveness relative to the one of the protected national best bid or the protected national best offer of the financial instrument, subject to the ceiling price or the floor price.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 20. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 19 and 36: Dependent claims 19 and 36 add additional limitations of “wherein the price improvement value comprises at least $0,001 greater than the protected national best bid or protected national best offer for buy orders or at least $0,001 less than the protected national best bid or protected national best offer for sell orders.” The additional limitations further narrow the abstract idea noted in independent claims 1, 20, and 37. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-43 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-43 of Patent No. 10,740,842. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with blocking merchant charges to a payment account of a user.
	For instance, claims 1-43 of the Patent No. 10,740,842 recite a system, a method, a system, and a non-transitory computer-readable medium for exchange order fulfillment. These claims of the Patent No. 10,740,842 fail to disclose “determining information indicative of at least one of the orders from one of the participant computing devices based on  a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid or a protected national best offer of the financial instrument for the trade; wherein the orders comprise retail orders and retail price improvement orders, and wherein the amount of price improvement is a difference between an executed price of the trade for the financial instrument and a highest offer price or a lowest asking price; verifying orders received through a communication network from the participant computing devices by communicating with a database comprising a trading level table and a plurality of order rules, wherein the trading level table is configured to store permissions of the participant computing devices to submit the orders and order rules describing eligibility of an order for fulfillment; preventing, by the at least one processor, any of the retail orders from interacting, within the electronic exchange system, with any of the retail price improvement orders based on the retail price improvement orders being within a minimum value of the protected national best offer.”
Claims 1-43 of the instant application teach a method, a system, and a non-transitory computer-readable medium for exchange order fulfillment. It would have been obvious to one having skill in the art at the time of the invention to expand the method, system, and non-transitory computer-readable medium for exchange order fulfillment recited in claims 1-43 of the patent No. 10,740,842 to include determining information indicative of at least one of the orders from one of the participant computing devices based on  a plurality of tags identifying a financial instrument for a trade, an order side, and an amount of price improvement to be applied to one of a protected national best bid or a protected national best offer of the financial instrument for the trade; wherein the orders comprise retail orders and retail price improvement orders, and wherein the amount of price improvement is a difference between an executed price of the trade for the financial instrument and a highest offer price or a lowest asking price; verifying orders received through a communication network from the participant computing devices by communicating with a database comprising a trading level table and a plurality of order rules, wherein the trading level table is configured to store permissions of the participant computing devices to submit the orders and order rules describing eligibility of an order for fulfillment; preventing, by the at least one processor, any of the retail orders from interacting, within the electronic exchange system, with any of the retail price improvement orders based on the retail price improvement orders being within a minimum value of the protected national best offer as taught by claims 1-43 of the instant application to improve the exchange order fulfillment process with the protected national best bid and the protected national best offer.

Response to Applicant’s Arguments
9.	Double Patenting: Applicant’s arguments with respect to amended claims 1-43 that are rejected under statutory Double Patenting Rejection have been considered. However, Examiner hereby rejects claims 1-43 of the instant application on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-43 of Patent No. 10,740,842. See details of the non-statutory Double Patenting Rejections of claims 1-43 in the section above.
10.	35 U.S.C. §112 Rejections: Applicant’s arguments with respect to amended claims 20-36 that are rejected under 35 U.S.C. § 112, 2nd Paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention have been considered. Examiner hereby withdraws the 35 U.S.C. §112 Rejections of these claims.
11.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-43 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that while not acceding to the correctness of the rejections, to advance prosecution of this application, the claims are being amended. As discussed with the Examiner during the interview, the amended claims satisfy the requirements set forth by 35 USC 101 and therefore recite patentable subject matter. Accordingly, Applicant respectfully requests withdrawal of the 35 USC 101 rejections. (See Applicant Arguments/Remarks Page 2). 
In response to Applicant’s arguments, Examiner notes of referencing to the Examiner interview summary sent on 06/29/2022, and Examiner respectfully submits that for instance, independent claims 1 further to the abstract idea includes additional elements of “an electronic exchange system”, “at least one processor”, “participant computing devices”, and “a communication network”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See details of Claim Rejections - 35 USC § 101 in the section above.

Conclusion
12.       The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Naratil (U.S. Patent. No. 7,925,566) teach system and method for trading fixed income financial instruments.
	Lebedev et al. (U.S. Patent No. 8,832,211) teach messaging methods and apparatus for use with an exchange system and/or client devices.
	Kinney et al. (U.S. Pub. No. 2002/0046152 teach method and system for credit authorization in a member exchange.
13.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
14.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696